May, J.
The court cannot look into the alleged errors. There are two preliminary inquiries : Whether a writ of error lies to the proceedings of the county or corporation courts sitting as courts of oyer and terminer ? And if so, whether it may be allowed by this court, or must be by the circuit superiour court of Petersburg ?
*694The court, without deciding any other question, is of opinion, that a writ of error does not lie from this court to the county or corporation courts. 1 Rev. Code, ch. 67. <§> 26. ___ p. 224.
Writ of error denied.